Citation Nr: 1400701	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The appellant had active military service from March 26, 1975 to May 9, 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision.  The appellant testified at a hearing before the Board in April 2012.

The Board must note that in reviewing this case the Board has not only reviewed the appellant's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of service connection for a skin condition and for headaches were raised in a June 2010 claim.  The issue of reopening a claim for anxiety, depression and paranoia was also raised.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action, if needed.
 

FINDING OF FACT

An April 1999 rating decision denied the appellant's claim of entitlement to service connection for PTSD; the appellant did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the April 1999 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

The April 1999 rating decision which denied entitlement to service connection for PTSD is final; new and material evidence has not been submitted, and the appellant's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim of entitlement to service connection for PTSD was most recently previously denied by an April 1999 rating decision.  The appellant neither appealed the rating decision, nor submitted any new and material evidence pertaining to PTSD within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  

In reaching this conclusion, the Board acknowledges that a small number of VA medical records were received in May 1999 showing that the appellant was hospitalized for substance abuse.  However, the records were duplicative of the evidence that was already of record.  That is, it was already known at the time of the April 1999 rating decision that the appellant had substance abuse problems and that he had reported experiencing anxiety.  These records did not show that he was diagnosed with PTSD.  As such, this evidence is not considered new and material, and its receipt did not mandate readjudication, or prevent the rating decision from becoming final.

The Board has also given great consideration to determining what the appropriate issue is on appeal.  

The Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, that case involved a veteran who had filed an initial claim for service connection for PTSD (not a claim to reopen), but had submitted additional evidence showing that he had other Axis I disabilities.  

Here, the appellant initially sought service connection for PTSD and for stress in a February 1993 claim.  In a July 1993 rating decision claims for PTSD and for stress were separately discussed and both claims were denied.  The appellant did not appeal.  In October 1995, the appellant filed a claim seeking service connection for anxiety and depression; and in October 1998 he filed a claim for PTSD, flashbacks, nightmares, sleep disorder, nerves, and anxiety.  In an April 1999 rating decision, the RO found that new and material evidence had not been presented to reopen a claim for stress, now claimed as anxiety.  The April 1999 rating decision also denied service connection for PTSD.  Again, the appellant did not appeal.  In March 2009, the appellant filed a request to reopen his previously denied claim for PTSD.  This claim was denied by a January 2010 rating decision, the appeal of which forms the basis for this decision.

In a March 2010 notice of disagreement, the appellant asserted that in the 1990s his claim was denied because he was not diagnosed with PTSD.  He referenced PTSD throughout the course of the notice of disagreement and did not at any time mention any acquired psychiatric disability, other than PTSD. 

The appellant's January 2011 substantive appeal also exclusively discussed "stressor" events which would be particularly relevant to a PTSD claim.

Finally, at the appellant's Board hearing in April 2012, it was agreed that the issue on appeal was whether new and material evidence has been presented to reopen a claim of entitlement to service connection for PTSD.  No other issue was on appeal.

In Velez v. Shinseki, 23 Vet. App. 199, the Court dealt with a case in which the issue on appeal was one of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  However, in that case, the appellant was arguing that a claim had not been previously denied, as opposed to here where the issue is not whether an acquired psychiatric disability, other than PTSD was previously denied, but rather whether the appellant's assertion that he wanted to reopen PTSD was an indication that he wanted to reopen a claim for an acquired psychiatric disability, to include PTSD. 

In Velez, the Court provided a test for distinguishing a new claim from a petition to reopen: if the evidence shows distinctly diagnosed diseases or injuries, then it is a new claim, but if the evidence tends to substantiate an element of a previously adjudicated matter, it is a claim to reopen.  To make this determination, the Court, citing Clemons, looked at the scope of the claimants previously-denied claims, including such factors as (1) what symptoms he previously used in describing his prior claims, (2) what the medical evidence showed at the time of the prior denials (e.g., what disorders the claimant had been diagnosed with), and (3) how broadly the RO adjudicated the scope of the prior claims. 

Here, the focus of the appeal and of the RO's adjudication was strictly on PTSD.  Neither the rating decision nor the statement of the case addressed the issue of an acquired psychiatric disability, other than PTSD.  The appellant has presented a notice of disagreement, substantive appeal, and hearing testimony which have all focused on PTSD and on the criteria necessary for establishing PTSD.  This is the sole issue before the Board. 

Finally, the appellant filed a separate claim in June 2010 suggesting that he differentiates his claim for PTSD from his claim for an acquired psychiatric disability, other than PTSD.  Specifically, the appellant listed a request to reopen PTSD on one line and grouped a request to reopen anxiety, depression and paranoia on a second line, suggesting that it is his understanding that these are separate issues.

Accordingly, the Board finds that the issue on appeal was clearly one of whether new and material evidence had been presented to reopen a previously denied claim of entitlement to service connection for PTSD; and not for an acquired psychiatric disability, to include PTSD.

As noted, the appellant's claim for service connection for PTSD was previously denied, but a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

In a statement received in March 2009, the appellant sought to have his previously denied claim for PTSD reopened.  

At the time of the April 1999 rating decision, the evidence of record included service treatment records, VA treatment records, and a stressor statement from the appellant.

In September 1998, the appellant wrote a stressor statement describing the alleged incident which he believes caused him to have PTSD.  He wrote that one afternoon when his platoon was returning to the barracks following a training exercise, he was running up the steps as ordered.  He stated that he and another Marine were leading and when they reached the top of the stairs he heard an unusually loud noise and saw one of the drill instructors swinging his fists furiously and striking the Marine alongside him.  The appellant recalled that when the Marine fell to the floor, the drill instructor came at him, screaming and swinging his fists.  He indicated that he managed to escape the drill instructor's blows and came out of the incident, but he reported being very shaken up, and fearing that he was in grave danger.  He indicated that he was later approached by a Sergeant Major and asked what had happened, but the appellant reported being unable to tell him anything, at which point he reported being sent to the chaplain.  The appellant provided the name of the minister.  

The appellant also checked off a number of symptoms on the stressor form which he reported having experienced, including visits to a medical clinic without a specific diagnosis; episodes of depression, panic attacks, or anxiety; disregard to military or civilian authority; and substance abuse. 

Service treatment records did not show any complaints of any assault, or treatment for any residuals from any assault.  The records only show that the appellant was discharged after approximately six weeks of basic training as a result of asthma which existed prior to service.

Medical evidence of record in 1999 generally showed a history of substance abuse, schizophrenia, PTSD, anxiety, and depression.  There was no suggestion in any of the records that the appellant had PTSD as a result of his military service. 

In March 2009, the appellant sought to reopen his previously denied claim for PTSD.  In conjunction with the claim, a considerable amount of evidence was added to his claims file, including service personnel records, Social Security Administration (SSA) records, VA treatment records and the appellant's testimony at a hearing before the Board.
 
The personnel records were generic, showing only dates of enlistment and discharge, and indicating that the appellant was discharged on account of a condition which had existed prior to service.  They did not describe any in-service assault.  As such, while new, these records are not material to the adjudication of this claim.

In April 2012, the appellant testified at a hearing before the Board that he was assaulted in service by a drill instructor; that he only told the chaplain about the alleged incident; and he denied ever telling any family members.  He indicated that he went to see a psychiatrist in his neighborhood for approximately one year from 1975-1976 and then went to the Manhattan VA in 1995.  He indicated that the private treatment records were unavailable.  However, the appellant's testimony provided no additional detail or information that was not already known at the time of the previous denial as a result of his 1998 stressor statement which his testimony essentially mirrored.  As such, the appellant's testimony is not considered new because the information contained in it was already known and considered by the previous adjudication of the claim.  The appellant is essentially repeating his prior statements.  

The VA and SSA records added hundreds of pages of treatment records to the claims file, and from these records the appellant appears to most commonly be diagnosed with schizophrenia.  He also has diagnoses of substance abuse disorder.  There were also several diagnoses of PTSD by history.  However, as noted, PTSD by history was of record at the time the claim was previously denied in 1999.

Moreover, ongoing treatment records are generally insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).

The appellant has argued that he is diagnosed with PTSD and is receiving treatment for PTSD; and generally, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Justus credibility rule is not boundless, and if the newly submitted evidence is inherently false or untrue the Justus credibility rule simply does not apply.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994).

In his notice of disagreement, the appellant stated that he was in treatment for PTSD and had a diagnosis of PTSD.  At his hearing, the appellant indicated that he attended "PTSD" groups, but this is not the same as being diagnosed with PTSD. 

The Board has reviewed the hundreds of pages of VA and SSA treatment records that have been obtained in conjunction with the appellant's claim to reopen.  However, these records do not show that he has been actually diagnosed with PTSD at any point during the course of his appeal.  It is also noted that the treatment records appear complete.   

Of note, one VA psychologist in May 2007 found that it was highly questionable whether the appellant's alleged traumatic experience of being punched in the face by a drill instructor could be considered life threatening or extreme in nature, and thus a PTSD diagnosis was improbable based on such an alleged event.

As such, the Board finds that the evidence of record does not show that the appellant has been actually diagnosed with PTSD during the course of his appeal, and any assertion he has made to the contrary is found to be inherently inaccurate in light of the fact that he treatment records are complete, but do not show PTSD.

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, as explained this evidence is either not new in that the information submitted was already known at the time of the previous denial, or the evidence was not material in that it neither showed that the appellant was actually diagnosed with PTSD nor provided any additional detail about the alleged stressor incident.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since June 2005 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claim, no duty to assist would be triggered.

It is important for the appellant to understand that even if the Board reopened the claim, there is significant evidence against this claim, including the fact that he does not have a current diagnosis of PTSD and significant evidence against this claim.  Thus, even if the Board reopened the claim, there is significant evidence in this case outweighing the appellant's current contentions, and providing the basis to deny this claim on the merits even if the claim were reopened. 

Accordingly, the claim to reopen the previously denied claim of service connection for PTSD is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letters dated in April and May 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the appellant and his representative have neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
  
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, VA treatment records, private treatment records and SSA records have all been obtained.  Additionally, the appellant testified at a hearing before the Board.

No medical opinion was obtained with regard to the appellant's claim to reopen.  However, VA is not required to provide a new medical examination of a claimant seeking to reopen a previously and finally disallowed claim unless new and material evidence had been presented.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  Here, because new and material evidence has not been received, no medical opinion need be obtained.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.
 419742961

ORDER

New and material evidence has not been presented, and the appellant's claim for service connection for PTSD is not reopened.


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


